Citation Nr: 1550167	
Decision Date: 12/01/15    Archive Date: 12/10/15

DOCKET NO.  10-05 421	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for headaches.

2.  Entitlement to a rating in excess of 20 percent for mechanical low back pain with lumbosacral strain.

3.  Entitlement to service connection for gastroesophageal reflux disease (GERD).

4.  Entitlement to service connection for optic papillitis/papilledema.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel

INTRODUCTION

The Veteran served on active duty from April 1989 to March 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The Veteran requested a Board hearing before a Veterans Law Judge in his January 2010 substantive appeal.  However, in August 2014, prior to any scheduled hearing, he withdrew this hearing request.  38 C.F.R. § 20.704(e) (2015).

In April 2012, the Veteran completed an Appointment of Individual as Claimant's Representative (VA Form 21-22a) appointing J. Michael Woods as his attorney.  However, in January 2014, the Veteran completed an Appointment of Veterans Service Organization as Claimant's Representative (VA Form 21-22) appointing Disabled American Veterans as his representative.  The Board recognizes this change in representation. 

In December 2013, the Agency of Original Jurisdiction (AOJ) assigned a 60 percent rating for diarrhea associated with migraine headaches, effective February 25, 2010; granted entitlement to a TDIU, effective February 25, 2010; and awarded Dependents' Educational Assistance (DEA) benefits, effective February 25, 2010.  Subsequently, in a January 2014 submission, the Veteran indicated that he agreed with the AOJ's decision to award an increased rating for diarrhea associated with migraine headaches, a TDIU, and DEA benefits effective February 25, 2010.  As such is explicit, unambiguous, and done with a full understanding of the consequences of such action, the AOJ accepted such as a withdrawal of an appeal as to such issues.  See 38 C.F.R. § 20.204 (2015); DeLisio v. Shinseki, 25 Vet. App. 45, 57 (2011).  Therefore, such issues are no longer before the Board. 

In March 2015, the Veteran submitted additional argument and evidence in support of his appeals.  The Veteran's representative waived initial AOJ consideration of such evidence in an April 2015 submission.  38 C.F.R. § 20.1304(c) (2015). Therefore, the Board may properly consider such newly received evidence.

As a final preliminary matter, the Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless files.  A review of the documents in Virtual VA and VBMS reveals that, with the exception of the VA treatment records dated through December 2013, which were considered by the AOJ in the December 2013 supplemental statement of the case, they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015). 

The United States Court of Appeals for Veterans Claims has held that, where the record does not adequately reveal the current state of claimant's disability, fulfillment of the statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the last examination.  Allday v. Brown, 7 Vet. App. 517, 526 (1995). 

The record reflects that the Veteran was most recently afforded a VA examination to determine the severity of his mechanical low back strain in December 2010.  The Board finds that an additional examination is necessary as the Veteran alleged worsening symptoms since his last VA examination.  Specifically, in a February 2011 submission, the Veteran reported that his back spasms on most days were so severe that he was bedridden.  He also reported that he was unable to perform such tasks as tying his shoes or throwing a ball due to his limited flexion.  As the Veteran has described worsening lumbar spine symptomatology since the last VA examination, he should be afforded a new VA examination to determine the current severity of his mechanical low back strain.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995). 

Pertaining to the Veteran's service connection claims, VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); Duenas v. Principi, 18 Vet. App. 512 (2004); Robinette v. Brown, 8 Vet. App. 69 (1995); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In addition, once VA undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). For below noted reasons, the Board finds that a VA examination is necessary in order to determine the nature and etiology of the Veteran's claimed optic papillitis/papilledema and GERD.

With regard to the Veteran's claim for service connection for optic papillitis/papilledema, he has alleged that it was caused or aggravated by his service-connected migraine headaches.  An April 2007 VA examiner opined that these conditions were not caused by, or related to, the Veteran's muscle tension headaches as the muscle tension headaches were extended from 1992 and that this was an acute episode which just occurred, started approximately two months ago.  An opinion as to whether the claimed optic papillitis/papilledema was aggravated by the Veteran's service-connected migraine headaches was not provided.  In light of this deficiency, an opinion to determine the nature and etiology of his claimed optic papillitis/papilledema, to include consideration of secondary service connection on the basis of aggravation, should be obtained.

With regard to the Veteran's claim for service connection for GERD, he has alleged that it was caused or aggravated by his use of medications to treat his service-connected migraine headaches and/or mechanical low back pain.  A January 2008 VA examiner opined that this condition was not related to medication that the Veteran was taking for his back or headaches.  An opinion as to whether the claimed GERD was aggravated by the medication used to treat his service-connected migraine headaches, or whether it was caused or aggravated by medication used to treat his service-connected mechanical low back pain, was not obtained.  In light of this deficiency, an opinion to determine the nature and etiology of his claimed GERD, to include consideration of secondary service connection on the basis of aggravation, should be obtained.

In addition, as relevant to all claims, the Veteran's VA treatment records reflect various entries suggesting that private treatment records had been scanned into CAPRI (Compensation and Pension Records Interchange).  An August 2011 VA treatment note indicates that office notes from Eastern Medical Associates (neurology) had been attached to CAPRI.  Further, January 2010 VA treatment notes indicate that office notes from Wayne Memorial, Medical Care-Goldsboro and East Carolina Neurology had been scanned into CAPRI.  The dates or nature of such records is not clear from the records.  Although the Board has attempted to obtain these records administratively,  such records have not been associated with the claims file by the AOJ.  On remand, such records should be requested.

During an August 2013 VA examination, the Veteran reported that he had received VA Vocational Rehabilitation services.  However, no Vocational Rehabilitation records are contained in the Veteran's claims file.  As such, on remand, any existing VA Vocational Rehabilitation file should be obtained for consideration in the Veteran's appeal.

Finally, due to the length of time which will elapse on remand, updated VA treatment records dated from December 2013 to the present from the North Florida/South Georgia Veterans Health System should be obtained for consideration in the Veteran's appeals.



Accordingly, the case is REMANDED for the following action:

1.   Obtain all treatment records from the North Florida/South Georgia Veterans Health System dated from December 2013 to the present.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R.       § 3.159(e).   

2.  Obtain the Veteran's VA Vocational Rehabilitation folder.  All reasonable attempts should be made to obtain any identified records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A.              § 5103A(b)(2) and 38 C.F.R. § 3.159(e). 

3.  Associate the private treatment records from Eastern Medical Associates, Wayne Memorial, Medical Care-Goldsboro and East Carolina Neurology with the Veteran's claims file.  The Board notes that an August 2011 VA treatment note indicates that office notes from Eastern Medical Associates (neurology) had been attached to CAPRI while January 2010 VA treatment notes indicates that office notes from Wayne Memorial, Medical Care-Goldsboro and East Carolina Neurology had been scanned into CAPRI.  All reasonable attempts should be made to obtain any identified records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R         § 3.159(e). 

4.  After obtaining any outstanding records, the Veteran should be afforded an appropriate VA examination to determine the current nature and severity of his service-connected mechanical low back pain with lumbosacral strain, including any associated neurological manifestations.  All indicated tests and studies should be undertaken.  The claims file, including a complete copy of this remand, must be made available for review of the Veteran's pertinent medical history.

a) The examiner should discuss the current nature and severity of all manifestations of the Veteran's mechanical low back pain with lumbosacral strain.  In particular, the examiner should identify the range of motion of the lumbar spine in degrees.  In this regard, the presence of objective evidence of pain, excess fatigability, incoordination, and weakness should also be noted, as should any additional disability due to these factors.  If such factors result in additional loss of range of motion, such loss should be expressed in degrees. 

b) The examiner should indicate whether the Veteran has intervertebral disc syndrome and, if so, the total duration of any incapacitating episodes over the past 12 months.  An "incapacitating episode" is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician. 

c) The examiner should state whether the Veteran has any neurological impairment associated with his back disability, to include bowel or bladder impairment, erectile dysfunction, and/or radiculopathy.  If the examiner finds that there are neurological manifestations, he or she should indicate the nerve affected as well as the nature and severity, i.e., mild, moderate, or severe, of any impairment.

d) Comment on the functional impact that the Veteran's mechanical low back pain with lumbosacral strain has on his daily life and employability.

In offering any opinion, the examiner must consider the full record, to include the Veteran's lay statements.  The rationale for any opinion offered should be provided.

5.  Return the claims file, to include a copy of this remand, to the April 2007 VA examiner for an addendum opinion to determine the etiology of the optic papillitis/papilledema.  If the examiner who drafted the April 2007 opinion is unavailable, the opinion should be rendered by another appropriate medical professional.  The need for another examination is left to the discretion of the medical professional offering the addendum opinion.  The claims file and a copy of this Remand must be made available to the reviewing examiner, and the examiner shall indicate in the addendum report that the claims file was reviewed.

Following a review of the claims file, the reviewing examiner is requested to provide an opinion as to whether it is at least as likely as not that the Veteran's claimed optic papillitis and/or papilledema is aggravated by his service-connected migraine headaches.  For any aggravation found, the examiner should state, to the best of their ability, the baseline of symptomatology and the amount, quantified if possible, of aggravation beyond the baseline symptomatology.

The examiner should also discuss the rationale for the opinion, whether favorable or unfavorable, if necessary citing to specific evidence of the record.

6.  Return the claims file, to include a copy of this remand, to the January 2008 VA examiner for an addendum opinion to determine the etiology of GERD.  If the examiner who drafted the January 2008 opinion is unavailable, the opinion should be rendered by another appropriate medical professional.  The need for another examination is left to the discretion of the medical professional offering the addendum opinion.  The claims file and a copy of this Remand must be made available to the reviewing examiner, and the examiner shall indicate in the addendum report that the claims file was reviewed.

Following a review of the record, the examiner should address the following questions:

a) Is at least as likely as not that the Veteran's claimed GERD is aggravated by his service-connected migraine headaches, to include any medications used to treat this condition.  For any aggravation found, the examiner should state, to the best of their ability, the baseline of symptomatology and the amount, quantified if possible, of aggravation beyond the baseline symptomatology.

b) Is at least as likely as not that the Veteran's claimed GERD is caused OR aggravated by his service-connected mechanical low back pain, to include any medications used to treat this condition.  For any aggravation found, the examiner should state, to the best of their ability, the baseline of symptomatology and the amount, quantified if possible, of aggravation beyond the baseline symptomatology.

The examiner should also discuss the rationale for the opinion, whether favorable or unfavorable, if necessary citing to specific evidence of the record.

7.  After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A.  §§ 5109B, 7112 (West 2014).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


